                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA


Howard E. Leventhal.,                               Case No. 0:18-cv-320-PAM-KMM

                    Plaintiff,

v.                                                           ORDER

Travis Tomford et al.;

                    Defendants.


Howard E. Leventhal, # 46376-424, Federal Prison Camp, P.O. Box 1000, Duluth,
MN 55814, pro se.


       Mr. Leventhal has filed a motion (ECF No. 70) requesting an extension until
October 5th to respond to the government’s motion to reconsider this Court’s order
granting Mr. Leventhal permission to file in forma pauperis. (ECF No. 58) This motion
is denied because Mr. Leventhal already has until October 11th to respond to the
government’s motion. The government’s motion was filed on September 20, 2018 (see
ECF No. 58), and Mr. Leventhal was granted 21 days to respond. (See Order
Granting Request for Permission to File a Motion for Reconsideration, ECF No. 50.)
Therefore, Mr. Leventhal’s request is moot.
       Within the same motion, Mr. Leventhal requested permission to file an early
summary judgment motion. The Court finds that summary judgment motions would
be premature at this stage of the litigation and denies Mr. Leventhal’s request at this
time. Because the Court denies this request, it also denies Mr. Leventhal’s request for
a telephonic hearing on the matter.
Based on the foregoing, IT IS HEREBY ORDERED:

   1. Mr. Leventhal’s Motion for Time to File Objections to Defendants’ Doc. 58,
      59, & 60; to File Motion for Summary Judgment, and for Telephonic Hearing
      in this Matter (ECF No. 70) is DENIED.


Date: October 3, 2018                     s/ Katherine Menendez
                                          Katherine Menendez
                                          United States Magistrate Judge
